DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 14634794, filed 02/28/2015 and Application No. 15640111, filed 06/30/2017, and adds disclosure not presented in the prior applications. Hence, applicant may not claim the benefit of the filing dates of the prior applications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 15-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the following limitations:
A method making a hop flavored beverage, the method comprising the steps of: a. one of providing and brewing a beverage, and b. adding a hop extract containing hop the beverage.
In regard to the recitation of “a. one of providing and brewing a beverage”, it is not clear if both steps of “providing the beverage” and “brewing the beverage” are required, or just one of these two steps may be required.
In regard to the recitation of “b. adding a hop extract containing hop trichomes that are substantially free of vegetative matter and extracted material from the vegetative matter to the beverage”, it is not clear if the hop extract contains hop trichomes, but does not contain both vegetative matter and extracts from vegetative matter, or the extracts from the vegetative matter is also added to the beverage along with hop trichomes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 10, 15-18, 20, 23-24, 26-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by scottjanish.com (Lupulin Powders vs. Pellet Experiment).
Scottjanish.com (Lupulin Powders vs, Pellet Experiment) is relied upon as a teaching of using hop trichomes as a substitute for the conventional hop products in the beer production. 

I look at some of the research surrounding hops, proteins, and clarity and how those might apply to using a new product called lupulin powder. I brew an experimental side-by-side Mosaic pellet to Mosaic lupulin powder beer and reach out to two breweries who have been included in the testing stages of LupuLN2 to get their opinions and results.
YCH Hops was nice enough to send me samples of their Mosaic lupulin powder product called LupuLN2, which they describe as being a purified lupulin powder containing most of the resin compounds and aromatic oils derived directly from whole hop flowers. They create LupuLN2 with a proprietary cryogenic separation process that preserves the aromatic hop components and removes most of the vegetal leafy material.

In regard to claims 7, 18, 20 and 24 Scottjanish.com discloses that lupulin powder was obtained by the following method:
“Whole hop cones are separated into concentrated lupulin and bract at extremely low temperatures, preserving each component of the hop; nothing is crushed. LupuLN2 offers brewers approximately twice the concentration of resin content of traditional T90 hop pellets and should be dosed at approximately half the amount by weight. Brewers should note that LupuLN2 will create intense hop flavor and aroma with reduced vegetal and polyphenol flavor contribution because the leafy, plant material has been removed. The flavor profile of LupuLN2 is variety specific, but more pronounced due to the concentration. LupuLN2 is available in hop powder and hop pellet form. It can be applied anywhere in the brewery but early kettle recommendations are not recommended for risk of boiling out the intense aroma.”
In regard to claims 7, 15, 20 and 26-27, Scottjanish.com discloses that brewing experiment was performed as follows:
To test out the advertised benefits of LupuLN2, I decided to brew a 10-gallon split batch NEIPA. Both 5-gallon batches would be exactly the same, the only 
I was excited to see how WLP007 would perform in an NEIPA, having tried most of the other commonly used strains the style having already tried Vermont Ale, Wyeast 1318, and RVA Manchester Ale with plans to experiment with WLP030 Thames Ale in the near future. By most accounts, WLP007 is an extremely fast working and flocculant strain that should leave beers reasonably clear without fining, but dry hopping during fermentation will likely stand in the way of clarity in my experience.

Hence, Scottjanish.com discloses a method making a hop flavored beverage, the method comprising the steps of providing and brewing a beverage, and adding a hop extract containing hop trichomes that are substantially free of vegetative matter and extracted material from the vegetative matter to the beverage. Hence, scottjanish.com anticipates claim 7.
In regard to claim 26, it is noted that beer is an alcoholic beverage.
In regard to claims 10, 16, 23, 28, 30 it is noted that scottjanish.com does not require water soluble lipids.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 10, 15-16, 18, 20, 23-24, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rigby (WO 00/0006691).
In regard to claims 7 and 20, Rigby discloses extracted hop trichomes from hops that are substantially free of vegetative matter and extracted material from the vegetative matter.
Rigby discloses:
A process and apparatus for the physical separation of lupulin from hops is provided. The process releases the lupulin glands by drying, freezing, and shaking, under specific and controlled conditions. For separating the lupulin from superior natural hop material is thereby produced as compared to extracts, pelletized hops or baled raw hops. Lupulin can be substituted for hop extracts produced by conventional methods providing a substantial price advantage (Abstract).

It is noted that lupulin glands are also known as hop trichomes.
Rigby discloses that conventional hop extracts, includes alpha acids, which are a valued component of the extract that contributes to the characteristic hop bitters flavoring in beer, are quite expensive to produce (page 2).
Rigby discloses that all the most important hops constituents are contained in trichomes (i.e. lupulin glands):
In almost all other materials on which solvent extraction is used, the extractive exists in essentially a uniform molecular dispersion throughout the tissue, such as copra, soybeans and peanuts and other agricultural products. Solvent extraction is a logical and efficient means of extracting substances that exist in essentially homogenous concentrations in their raw, parent substances. However, in hops, the alpha acids along with other resin acids and essential oils reside in unique, small acorn-shaped capsules, called lupulin glands. The lupulin glands are each attached by a microscopically short and fragile stem 
It is well known that besides the resinous alpha acids, the lupulin gland also contains substantially all of the resins and essential oils that give the hop its characteristic odor. Therefore, the contents of the lupulin glands are the desired product of these conventional extraction processes.

Being that the lupulin gland encapsulates the desired flavoring component of the hop plant, there is a significant potential advantage of physically separating lupulin glands from hops (page 2).
In regard to claims 7, 18, 20 and 24, Rigby discloses a process for the physical separation of trichomes from hops that does not include conventional method of separation and extraction of hop constituents (page 5).
In regard to claims 7 and 18, and the recitation of trichomes substantially free of vegetative matter and extracted material from the vegetative matter, Rigby discloses “Gently separating the lupulin glands, substantially intact, and storing the lupulin in drums with an oxygen barrier film lining, prevents the loss of alpha acids, with consequent substantial economic savings “ (page 7). Rigby also discloses various advantages of excluding of vegetative matter from hop product such as reduction of unwanted material that otherwise go into beer (page 8).
In regard to the addition of hop trichomes to the beverages, Rigby discloses that “[l]upulin can be substituted for hop extracts produced by conventional methods, and therefore a very large price advantage can then be realized“ (page 7). Rigby also discloses that lupulin is comprised of substantially all the essential oils and resins that are desired for brewing beer and as raw materials in the manufacture of beer flavorings (page 10). The invention as disclosed by Rigby is directed to the process and separation of hop trichomes from the rest of the hop vegetative matter. Even though, it is inferred that the trichomes extracted from hops are 
In any case, since Rigby discloses that trichomes extracted from hops are intended for the production of beverages that employ conventional hop extracts. One of ordinary skill in the art would have been motivate to employ hop trichomes in any conventional beverage that uses conventional hop extract. 
In regard to claims 10, 16, 23, 28, 30, it is noted that Rigby does not require water soluble lipids.
In regard to claim 15, it is noted that brewing of wort and fermentation with yeast are conventional method steps pf beer preparation.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over scottjanish.com (Lupulin Powders vs. Pellet Experiment) in view of steadydrinker.com (What’s in alcohol-free beer? (Ingredients and nutritional content)).
Scottjanish.com discloses production of beer. Scottjanish.com is silent as to the non-alcoholic beverages.
Steadydrinker.com discloses hops as an essential ingredient on the non-alcoholic beer. Therefore, one of ordinary skill in the art would have been motivated to modify scottjanish.com in view of steadydrinker.com and to employ hop trichomes in the production of non-alcoholic beer as a suitable substitute for the conventional hop products.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over scottjanish.com (Lupulin Powders vs. Pellet Experiment) in view of drinkspirits.com (Hop Vodka Review).
Scottjanish.com discloses production of beer. Scottjanish.com is silent as to the vodka.
.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rigby (WO 00/0006691) in view of steadydrinker.com (What’s in alcohol-free beer? (Ingredients and nutritional content)).
Rigby discloses that trichomes extracted from hops are intended for the production of beverages that employ conventional hop extracts. Rigby is silent as to the non-alcoholic beverages.
Steadydrinker.com discloses hops as an essential ingredient on the non-alcoholic beer. Therefore, one of ordinary skill in the art would have been motivated to modify Rigby in view of steadydrinker.com and to employ hop trichomes in the production of non-alcoholic beer as a suitable substitute for the conventional hop products.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rigby (WO 00/0006691) in view of drinkspirits.com (Hop Vodka Review).
Rigby discloses that trichomes extracted from hops are intended for the production of beverages that employ conventional hop extracts. Rigby is silent as to use of hops in the production of vodka.
Drinkspirits.com discloses hops as an ingredient successfully employed in the production of vodka. Therefore, one of ordinary skill in the art would have been motivated to modify Rigby in view of drinkspirits.com and to employ hop trichomes in the production of vodka as a suitable substitute for the conventional hop products.

Claims 17, 19, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over scottjanish.com (Lupulin Powders vs. Pellet Experiment) in view of Verzele et al (Chemistry and Amalysis of Hop Beer Bitter Acids).
In regard to claims 17, 19, 25 and 29, scottjanish.com is silent as to the hop trichomes extract comprising water and alcohol.
Verzele et al discloses various solvents employed in hop extracts:
Hops can also be extracted with a range of solvents and a number of specialized industries are active in this field. Bitter acids are very soluble in all solvents except water and indeed a very large range of solvents has been used to produce commercial hop extracts. Methylene chloride and acetone are being discontinued for obvious reasons of toxicity and environmental concern, but methanol and hexane, which are still used today, are under criticism for the same reasons.
Chemists will readily accept that the low residual concentration of any volatile solvent in an extract will not leave even a trace in beer because about 10-15% of the wort is distilled away in the wort boiling process. Obviously, this will remove all possible solvent by the steam distillation effect.
The hop essential oil component myrcene, an obnoxious chemical and in a sense a 'solvent', is present in correctly-made hop extracts in concentrations which can reach several percent. The same steam distillation effect removes all traces of myrcene from wort which is boiled for 2 hours. If this were not the case, the result would be disastrous. Sub-ppb levels of myrcene may impart a hoppy flavour to beer, but ppm levels of myrcene (amount added by the hop or hop extract) would be very disagreeable. If a hoppy flavour, maybe involving extremely small traces of myrcene, is desired, very late hopping or cold hopping have to be used.
This example is discussed at some length in order to stress the harmlessness of some residual solvent in hop extracts. Still, the public at large has not the informed insight of the chemist, and popular feeling against 'chemical meddling with the quality of life' has become so strong that it is better to avoid even traces of solvents in hop extracts. The only acceptable solvents to extract hop today seem therefore to be water, ethanol and supercritical carbon dioxide. Indeed, 
Water will not dissolve the hop bitter acids but it can extract several other hop extractables (tannins, some hop bitter acids oxidation products, proteins, carbohydrates and salts). Water is therefore sometimes used to extract apolar-solvent-extracted-hops. The result is a so-called kettle additive. Hop extracts can be diluted or conditioned with such 'kettle additive' to achieve a given alpha acids content.
Ethanol and supercritical carbon dioxide easily dissolve both alpha and beta acids. With the large difference in polarity of these solvents (apolar supercritical carbon dioxide versus polar ethanol) the composition of both extract forms will be very different. Ethanol will extract up to 50% of the hop weight, while supercritical carbon dioxide extracts only about 15-25%. The alpha acids content of supercritical carbon dioxide extracts will therefore be much higher than that of extracts obtained with polar solvents like ethanol (pages 12-13).

Since Verzele discloses that water and ethanol are among the short list of only acceptable solvents for hop extract, one of ordinary skill in the art would have been motivated to modify scottjanish.com in view of Verzele et al and to employ water and ethanol as acceptable solvents for hop extract for the reasons as suggested by Verzele et al.

Claims 17, 19, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rigby (WO 00/0006691) in view of Verzele et al (Chemistry and Amalysis of Hop Beer Bitter Acids).
Rigby discloses that trichomes extracted from hops are intended for the production of beverages that employ conventional hop extracts.
In regard to claims 17, 19, 25 and 29, Rigby is silent as to the hop trichomes extract comprising water and alcohol.
Verzele et al discloses various solvents employed in hop extracts:

Chemists will readily accept that the low residual concentration of any volatile solvent in an extract will not leave even a trace in beer because about 10-15% of the wort is distilled away in the wort boiling process. Obviously, this will remove all possible solvent by the steam distillation effect.
The hop essential oil component myrcene, an obnoxious chemical and in a sense a 'solvent', is present in correctly-made hop extracts in concentrations which can reach several percent. The same steam distillation effect removes all traces of myrcene from wort which is boiled for 2 hours. If this were not the case, the result would be disastrous. Sub-ppb levels of myrcene may impart a hoppy flavour to beer, but ppm levels of myrcene (amount added by the hop or hop extract) would be very disagreeable. If a hoppy flavour, maybe involving extremely small traces of myrcene, is desired, very late hopping or cold hopping have to be used.
This example is discussed at some length in order to stress the harmlessness of some residual solvent in hop extracts. Still, the public at large has not the informed insight of the chemist, and popular feeling against 'chemical meddling with the quality of life' has become so strong that it is better to avoid even traces of solvents in hop extracts. The only acceptable solvents to extract hop today seem therefore to be water, ethanol and supercritical carbon dioxide. Indeed, these chemicals are found in high concentration in beer anyway and therefore, extracts which add eventually some ethanol or carbon dioxide to beer, are considered to be harmless.
Water will not dissolve the hop bitter acids but it can extract several other hop extractables (tannins, some hop bitter acids oxidation products, proteins, carbohydrates and salts). Water is therefore sometimes used to extract apolar-solvent-extracted-hops. The result is a so-called kettle additive. Hop extracts can 
Ethanol and supercritical carbon dioxide easily dissolve both alpha and beta acids. With the large difference in polarity of these solvents (apolar supercritical carbon dioxide versus polar ethanol) the composition of both extract forms will be very different. Ethanol will extract up to 50% of the hop weight, while supercritical carbon dioxide extracts only about 15-25%. The alpha acids content of supercritical carbon dioxide extracts will therefore be much higher than that of extracts obtained with polar solvents like ethanol (pages 12-13).

Since Verzele discloses that water and ethanol are among the short list of only acceptable solvents for hop extract, one of ordinary skill in the art would have been motivated to modify Rigby in view of Verzele et al and to employ water and ethanol as acceptable solvents for hop extract for the reasons as suggested by Verzele et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791